United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
U.S. POSTAL SERVICE, PAWTUCKET POST
OFFICE, Pawtucket, RI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2395
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal of the May 30, 2008 merit decision
of the Office of Workers’ Compensation Programs, finding that he did not sustain an emotional
condition in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On December 17, 2006 appellant, then a 53-year-old letter carrier, filed a traumatic injury
claim alleging that on December 13, 2006 he experienced stress and fear of future injury as a
result of physical contact with a coworker. The coworker grabbed his chest with both hands and
looked him in the eye, stating that he was in his way. The coworker then pushed appellant aside.
Appellant stopped work on December 14, 2006. On the claim form, Diane Gaj, a coworker,
stated that appellant and Joe Martins bumped into each other. She stated that Mr. Martins spoke

to appellant in a light-hearted tone and kidding manner. Ms. Gaj noted that appellant became
very angry and Mr. Martins backed off and said nothing further.
In a December 28, 2006 narrative statement, appellant described the development of his
emotional condition. He had been suffering from stress for more than two years. Appellant had
asked a coworker to stop making trumpet noises and whistling which irritated him. He stated
that coworkers overheard this conversation and had been whistling ever since. Appellant stated
that management addressed the whistling problem but it continued. On October 24, 2006 he
stated that a coworker overheard his conversation with a supervisor and loudly called him a
“rat.” Appellant informed a union steward that he became sick due to the incident and was going
home. He alleged that the coworker told the union steward that he was whistling because he
knew it bothered appellant. Appellant later accepted the coworker’s apology. At home that
evening, he experienced chest pains while thinking about the incident and subsequently called in
sick. An attending physician excused appellant from work for two weeks. When appellant
returned to work there was no whistling but he heard drumming and popping noises. He
contended that this incident demonstrated a hostile work environment.
On December 13, 2006, while working at his station, appellant stepped back from his
case to pick up flats from the floor. Mr. Martins grabbed him by the front of his coat, looked
him straight in the eyes and said that he was in his way and to get out of the aisle. He pushed
appellant aside like a rag doll. Appellant finished his collection that evening and went to a union
meeting to voice his concerns.
On the claim form, Alan Angelone, a supervisor, controverted the claim. He was aware
of only incidental contact for approximately one second between appellant and Mr. Martins. In a
December 28, 2006 letter, Darlene A. Palladini, an employing establishment injury
compensation specialist, contended that neither fact of injury nor causal relationship had been
established. She noted a discrepancy in the description of the alleged incident provided by
appellant and Ms. Gaj.
In an undated narrative statement, Mr. Angelone stated that the union president informed
him about the December 13, 2006 incident the next day. He interviewed everyone present on
December 13, 2006, except appellant who did not return to work. Mr. Angelone stated that
Mr. Martins and Ms. Gaj provided similar accounts of the incident. As Mr. Martins was
returning to his work area, he bumped into appellant very softly with his hands up to shield the
bump. He kiddingly told appellant to get out of his way. Mr. Martins told Mr. Angelone that
appellant had been his floater for many years and they frequently kidded one another. Appellant
became upset that Mr. Martins bumped into him. He cursed him and threatened bodily harm.
Mr. Martins then walked to his work area without saying another word to provoke him.
On January 2, 2007 Dr. David W. Ashley, a Board-certified family practitioner, stated
that appellant suffered from stress, anxiety and insomnia due to his work environment and
interactions.
By letter dated February 28, 2007, the Office requested that the employing establishment
respond to appellant’s allegations. It also advised appellant that the evidence submitted was

2

insufficient to establish his claim. The Office addressed the factual and medical evidence he
needed to submit to support his claim.
In a March 5, 2007 letter, appellant described an incident similar to the December 13,
2006 incident. John Manfredi, a coworker, grabbed and threatened him in front of two
coworkers. Appellant wrote a statement regarding the incident but a witness refused to do so.
He was advised by the employing establishment that if he reported the incident, he and
Mr. Manfredi could be fired. Appellant provided his employment history and stated that he did
not experience any problems with his coworkers or management.
On March 6, 2007 Mr. Angelone stated that appellant had informed management about
noises made by his coworkers for more than two years. Several service talks were given over
this period reminding carriers to be respectful of their coworkers. Mr. Angelone stated that once
in a while someone may have heard a song on the radio and forgot about appellant’s exception to
whistling. When management was made aware that someone was whistling, it asked the
employee to stop. Mr. Angelone did not recall one instance where someone insisted on whistling
after being reminded not to do so. He could only remember three occasions during this period
when an employee may have forgotten not to whistle. In each of these instances, the employee
refrained from whistling when reminded to do so. Mr. Angelone stated that management was
not aware of the October 24, 2006 incident. He stated that, if appellant had reported the incident
to management, it would have been handled differently. At no time during the more than twoyear period alleged by appellant, had a determination been made that a hostile environment
existed. Mr. Angelone stated that an investigation of the December 13, 2006 incident revealed a
case of one employee accidentally making incidental contact with another employee.
Mr. Angelone stated that there were no aspects of appellant’s job that could be perceived
as stressful. The overtime list was signed on a voluntary basis. Appellant’s letter carrier duties
were substantially less than most other carriers because his afternoon collection duty was shorter
than 99 percent of the other routes, in order to accommodate appellant. He started work at 9:00
a.m. while almost all other carriers began work at 6:30 a.m. or 7:00 a.m. Mr. Angelone stated
that this limited his contact with other carriers. On more than one occasion, appellant was given
telephone numbers and contact names of employee resource counselors to obtain help with
personal circumstances. Mr. Angelone stated that, when appellant expressed concerns about the
type of vehicle assigned to his route, management reassigned a right hand drive long-life vehicle
(LLV) to him. Management also discussed the possibility of moving his work area to another
side of the building but, appellant was not interested. Mr. Angelone stated that his requests for a
different and shorter lunch schedule on Saturdays and realignment of his route were granted.
In a February 15, 2007 report, Dr. Ashley opined that appellant’s severe anxiety,
insomnia and trouble focusing were due to the October 24 and December 13, 2006 assaults. He
advised that appellant was totally disabled for work. In reports dated December 15, 2006 to
May 10, 2007, Dr. Ashley reiterated his diagnosis and found appellant disabled.
By decision dated July 26, 2007, the Office denied appellant’s claim, finding that he did
not sustain an emotional condition in the performance of duty. It found that he failed to submit
sufficient evidence establishing that he was harassed by his coworker.

3

On March 5, 2008 appellant requested reconsideration. In an undated letter, he alleged
that approximately seven years prior, a supervisor threw a book at him for asking why a casual
employee received 40 hours of work a week when he had priority to receive those work hours as
a part-time flexible carrier under the union contract. Appellant stated that Roger Wilgres, a
coworker, kicked him at the time clock in front of coworkers, who refused to prepare witness
statements. He contended that Mr. Martins had been assaulting him by slapping him in the head
and pushing him around while management did nothing. Appellant talked to the union about
these incidents and a union representative stated that he would talk to the workroom floor
supervisor about a hostile work environment. He contended that for the past two years he had
been tormented by a group of coworkers that overheard the conversation he had with Mike
Scetta, a coworker, about his high pitch whistling. The whistling hurt his ears and he sustained
hearing loss as a result of serving in the Air Force. Appellant and Mr. Scetta engaged in a
shouting match on the back dock about his whistling. He alleged that Mr. Scetta informed John
Westgate, a union representative, that he knew the whistling bothered appellant and that was why
he did it. Mr. Scetta apologized to appellant. He requested that Mr. Westgate not inform Jack
Clegg, a supervisor, about the incident because Mr. Clegg had advised him on several prior
occasions to stop whistling. Appellant reported the incident to the postmaster who only wanted
the names of the people who were whistling. He did not know their names. A few days later
appellant informed Mr. Westgate that Mr. Martins was still whistling. He stated that
Mr. Westgate talked to Mr. Martins who was not happy that he had reported the incident.
Appellant subsequently asked Mr. Angelone to move his case because the whistling continued.
He did not respond. On December 13, 2006 Mr. Martins suggested to Mr. Clegg that appellant
perform the extra work that Mr. Clegg had assigned to him. Appellant indicated that
Mr. Martins still had to perform the assigned work. He reported the December 13, 2006 incident
at a union. The union vice president advised him that, if this incident were reported to postal
inspectors, then he and Mr. Martins could be fired.
In an undated letter, Mr. Angelone stated that an investigation of the incident involving
Mr. Manfredi determined that there were no grounds for further action as appellant’s allegations
could not be corroborated. He could not comment on the incident involving appellant and
Mr. Wilgres because he did not work at the employing establishment during that time period. As
to the December 13, 2006 incident, an investigation was conducted and it was determined that
there were no grounds to act on appellant’s allegations. The statement from appellant’s
coworker differed considerably from his account of the incident. This was the only alleged
assault he was aware of involving appellant and Mr. Martins.
In an April 14, 2008 narrative statement, Postmaster Jenny McKay-Fazzina related that
she was not aware of the alleged incidents involving appellant, Mr. Manfredi, Mr. Wilgres,
Mr. Martins or the supervisor who threw a book at him. She stated that no report of physical
violence or contact was made prior to December 13, 2006. Moreover, appellant could not
identify the coworker who was whistling or the location of such incidents. He also refused to
identify the coworker with whom he exchanged words. Appellant informed Postmaster McKayFazzina that the issue had been resolved as he had accepted his coworkers’ apology.
Postmaster McKay-Fazzina had no knowledge of any request to have appellant’s case moved
away from his coworkers, Mr. Angelone’s failure to respond to this request or Mr. Martins’
comment to Mr. Clegg.

4

By decision dated May 30, 2008, the Office denied modification of the July 26, 2007
decision. It found the evidence insufficient to establish that appellant was harassed by his
coworkers.
LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.1 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to his
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,3 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.4
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.5 When an employee
experiences emotional stress in carrying out his employment duties and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employee’s disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.6
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

See Donna Faye Cardwell, 41 ECAB 730 (1990).

3

28 ECAB 125 (1976).

4

5 U.S.C. §§ 8101-8193.

5

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

6

Lillian Cutler, supra note 3.

7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

5

employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8
Where the disability results from an employee’s emotional reaction to his or her regular
or specially assigned duties or to a requirement imposed by the employment, the disability comes
within the coverage of the Act. On the other hand, the disability is not covered where it results
from such factors as an employee’s fear of a reduction-in-force or his frustration from not being
permitted to work in a particular environment or to hold a particular position.9 Generally,
actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.10
However, an administrative or personnel matter will be considered to be an employment factor
where the evidence discloses error or abuse on the part of the employing establishment.11
ANALYSIS
In this case, appellant has not attributed his emotional condition to the regular or
specially assigned duties of being a letter carrier. Rather, he attributed his emotional condition to
being physically assaulted and verbally abused by Mr. Martins, a coworker, on December 13,
2006 and to fear of an injury in the future due to this incident. Appellant contended that, while
picking up flats from the floor, Mr. Martins grabbed his coat, looked him straight in the eyes,
told him to get out of his way and pushed him aside. He also alleged that on December 13, 2006
Mr. Martins suggested to Mr. Clegg that appellant perform the extra work assigned to him.
Appellant alleged that Mr. Martins slapped him in the head and pushed him around on other
occasions. He alleged that Mr. Manfredi physically and verbally assaulted him by grabbing and
threatening him in front of two coworkers. Appellant stated that management and a union vice
president prevented him from reporting this incident, as well as, the December 13, 2006 incident
to postal inspectors because he could be fired. The Board notes that verbal abuse or harassment
may give rise to coverage under the Act. However, there must be evidence that harassment did,
in fact, occur. Mere perceptions of harassment or discrimination are not compensable under the
Act. A claimant must establish a factual basis for allegations that the claimed emotional
condition was caused by factors of employment.12 Appellant has failed to submit sufficient
evidence to establish his assertion that he was physically assaulted or verbally abused. Ms. Gaj
stated that appellant and Mr. Martins incidentally bumped into one another other and that
8

Id.

9

Lillian Cutler, supra note 3.

10

Michael L. Malone, 46 ECAB 957 (1995).

11

Charles D. Edwards, 55 ECAB 258 (2004).

12

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, supra note 2 (for harassment to give rise to
a compensable disability, there must be some evidence that harassment or discrimination did in fact occur);
Pamela R. Rice, supra note 1 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).

6

Mr. Martin spoke to him in a light-hearted and kidding tone. Mr. Martin walked away without
saying anything further after appellant became angry. This statement does not establish that he
was grabbed, pushed or subjected to verbal abuse by Mr. Martin. The statement of Ms. Gaj is
not sufficient to establish appellant’s allegation of physical harassment by Mr. Martins.
Moreover, the Board finds that appellant’s fear of future injury is not compensable under the
Act.13
Mr. Angelone, a supervisor, stated that the December 13, 2006 incident involved
incidental contact for approximately one second between appellant and Mr. Martins. His
investigation of the incident obtained similar accounts of the incident from Mr. Martins and
Ms. Gaj. According to Mr. Martins, he was returning to his work area when he bumped into
appellant very softly with his hands up to shield the bump. He kiddingly told him to get out of
his way. Mr. Angelone stated that appellant became extremely upset after Mr. Martins bumped
into him and began to curse at him and threatened physical harm. Mr. Martins then walked to his
work area without saying another word to provoke appellant. Mr. Angelone concluded that there
were no grounds for further action. The Board finds that Mr. Angelone’s statement does not
establish a pattern of verbal abuse or harassment of appellant by Mr. Martins. The evidence does
not reflect that Mr. Martins posed any physical or verbal threat to appellant. Appellant has not
established a compensable factor of employment with respect to the December 13, 2006 incident.
Similarly, he did not establish his allegation that Mr. Martins attempted to have work duties
reassigned him. Appellant did not submit a witness statement to corroborate his allegation.
As to his other allegations of harassment, appellant contended that coworkers whistled
and made drumming and popping noises for more than two years which irritated him. Appellant
alleged a shouting match with Mr. Scetta regarding his whistling, for which Mr. Scetta later
apologized. He alleged that on October 26, 2004 a coworker called him a “rat” for telling a
supervisor about the whistling problem. Appellant also stated that a supervisor threw a book at
him after he questioned the hours assigned to a casual employee. He alleged that Mr. Wilgres
kicked him at the time clock in front of coworkers. Appellant also alleged that he was physically
and verbally assaulted by Mr. Manfredi who grabbed and threatened him. He alleged that a
union vice president persuaded him to not report this incident to postal inspectors because he
could be fired. Again, appellant did not submit any witness statements or other evidence to
substantiate his allegations of harassment by his coworkers or supervisors. He has not
established a factual basis for his allegations and they are not compensable factors.14
Mr. Angelone noted that several service talks were given to appellant’s coworkers in
response to his complaint that they were making noises. They were reminded to be respectful of
all coworkers. Mr. Angelone noted only three occasions when an employee may have forgotten
not to whistle. In each of these instances, the employee refrained from whistling when
requested. Mr. Angelone related that he was not aware of the October 24, 2006 incident. The
Board finds that Mr. Angelone’s statements do not establish verbal abuse or harassment on the
part of by appellant’s coworkers. His statements reflect that management investigated

13

See Andy J. Paloukos, 54 ECAB 712 (2003); Calvin E. King, 51 ECAB 394 (2000).

14

James E. Norris, 52 ECAB 93 (2000).

7

appellant’s allegations but they were not supported. The Board finds that appellant has not
established a compensable factor of employment with respect to harassment by his coworkers.15
As appellant has not established any compensable factors of his employment, the Board
finds that he did not sustain an emotional condition in the performance of duty.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.16
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Jamel A. White, 54 ECAB 224 (2002).

16

As appellant has not submitted the necessary evidence to substantiate a compensable factor of employment as
the cause of his emotional condition, the medical evidence relating appellant’s emotional condition need not be
addressed. Karen K. Levene, 54 ECAB 671 (2003).

8

